SACKETT, Judge
(specially concurring).
I concur with the majority opinion in all respects. The Fourth Amendment’s protection as proscribing only to governmental action is wholly inapplicable “to a search or seizure, even an unreasonable one effected by a private individual not acting as an agent of the government or with the participation or knowledge of any governmental official.” United States v. Jacobsen, 466 U.S. 109, 113, 104 S.Ct. 1652, 1656, 80 L.Ed.2d 85, 94 (1984). There is no evidence the security officers were operating in participation with the police officers or with their knowledge.
*87The search, however, was unreasonable, and I do not, by joining the majority’s opinion, condone the procedure utilized by the security officers. To enter the trunk, it was necessary for the security officers to break into the defendant’s car with a screwdriver without defendant’s permission. The security officers had no legal right to break into the trunk of the defendant’s car.
Defendant did not raise as a challenge that the security officers, in opening the trunk, were breaking into his car, and the goods were obtained by the security officers breaking the law.1

. Justice Holmes once said, "... apart from the constitution the government ought not to use evidence obtained and only obtainable by a criminal act....” Olmstead v. United States, 277 U.S. 438, 469, 48 S.Ct. 564, 575, 72 L.Ed. 944, 952 (1928) (Holmes, J., dissenting), and Brandéis said, "Experience should teach us to be most on our guard to protect liberty when the government’s purposes are beneficent. ... The greatest dangers to liberty lurk in insidious encroachment by men of zeal, well-meaning but without understanding.” Olmstead, 277 U.S. at 479, 48 S.Ct. at 572, 72 L.Ed. at 957 (Brandeis, J., dissenting).